

	

		II

		109th CONGRESS

		1st Session

		S. 1968

		IN THE SENATE OF THE UNITED STATES

		

			November 7, 2005

			Mr. Specter (for

			 himself, Mr. Leahy, and

			 Mr. Cornyn) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, to protect judges,

		  prosecutors, witnesses, victims, and their family members, and for other

		  purposes.

	

	

		1.Short title

			(a)Short

			 titleThis Act may be cited as the Court Security Improvement Act of

			 2005.

			2.Judicial branch

			 security requirements

			(a)Ensuring

			 Consultation and Coordination With the JudiciarySection 566 of

			 title 28, United States Code, is amended by adding at the end the

			 following:

				

					(i)The Director of

				the United States Marshals Service shall consult and coordinate with the

				Judicial Conference of the United States on a continuing basis regarding the

				security requirements for the judicial branch of the United States

				Government.

					.

			(b)Conforming

			 amendmentSection 331 of

			 title 28, United States Code, is amended by adding at the end the

			 following:

				

					The Judicial

				Conference shall consult and coordinate with the Director of United States

				Marshals Service on a continuing basis regarding the security requirements for

				the judicial branch of the United States

				Government.

					.

			3.Protection of

			 family membersSection

			 105(b)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is

			 amended—

			(1)in subparagraph (A), by inserting or

			 a family member of that individual after that

			 individual; and

			(2)in subparagraph (B)(i), by inserting

			 or a family member of that individual after the

			 report.

			4.Extension of

			 sunset provisionSection

			 105(b)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App) is amended by

			 striking 2005 each place that term appears and inserting

			 2009.

		5.Protections

			 against malicious recording of fictitious liens against Federal judges and

			 Federal law enforcement officers

			(a)OffenseChapter

			 73 of title 18, United States Code, is amended by adding at the end the

			 following:

				

					1521.Retaliating

				against a Federal judge or Federal law enforcement officer by false claim or

				slander of title

						(a)Whoever files or

				attempts to file, in any public record or in any private record which is

				generally available to the public, any false lien or encumbrance against the

				real or personal property of a Federal judge or a Federal law enforcement

				official, on account of the performance of official duties by that Federal

				judge or Federal law enforcement official, knowing or having reason to know

				that such lien or encumbrance is false or contains any materially false,

				fictitious, or fraudulent statement or representation, shall be fined under

				this title or imprisoned for not more than 10 years, or both.

						(b)As used in this

				section—

							(1)the term

				Federal judge means a justice or judge of the United States as

				defined in section 451 of title 28, United States Code, a judge of the United

				States Court of Federal Claims, a United States bankruptcy judge, a United

				States magistrate judge, and a judge of the United States Court of Appeals for

				the Armed Forces, United States Court of Appeals for Veterans Claims, United

				States Tax Court, District Court of Guam, District Court of the Northern

				Mariana Islands, or District Court of the Virgin Islands; and

							(2)the term

				Federal law enforcement officer has the meaning given that term in

				section 115 of this title and includes an attorney who is an officer or

				employee of the United States in the executive branch of the

				Government.

							.

			(b)Clerical

			 amendmentThe chapter analysis for chapter 73 of title 18, United

			 States Code, is amended by adding at the end the following new item:

				

					

						Sec. 1521. Retaliating against a Federal judge or Federal law

				enforcement officer by false claim or slander of

				title.

					

					.

			6.Protection of

			 individuals performing certain official duties

			(a)OffenseChapter

			 7 of title 18, United States Code, is amended by adding at the end the

			 following:

				

					117.Protection of

				individuals performing certain official duties

						(a)Whoever knowingly

				makes restricted personal information about a covered official, or a member of

				the immediate family of that covered official, publicly available, with the

				intent that such restricted personal information be used to kill, kidnap, or

				inflict bodily harm upon, or to threaten to kill, kidnap, or inflict bodily

				harm upon, that covered official, or a member of the immediate family of that

				covered official, shall be fined under this title and imprisoned not more than

				5 years, or both.

						(b)As used in this

				section—

							(1)the term

				restricted personal information means, with respect to an

				individual, the Social Security number, the home address, home phone number,

				mobile phone number, personal email, or home fax number of, and identifiable

				to, that individual;

							(2)the term

				covered official means—

								(A)an individual

				designated in section 1114;

								(B)a Federal judge

				or Federal law enforcement officer as those terms are defined in section 1521;

				or

								(C)a grand or petit

				juror, witness, or other officer in or of, any court of the United States, or

				an officer who may be serving at any examination or other proceeding before any

				United States magistrate judge or other committing magistrate; and

								(3)the term

				immediate family has the same meaning given that term in section

				115(c)(2).

							.

			(b)Clerical

			 amendmentThe chapter analysis for chapter 7 of title 18, United

			 States Code, is amended by adding at the end the following new item:

				

					

						Sec. 117. Protection of individuals performing certain official

				duties.

					

					.

			7.Prohibition of

			 possession of dangerous weapons in Federal court facilitiesSection 930(e)(1) of title 18, United States

			 Code, is amended by inserting or other dangerous weapon after

			 firearm.

		8.Clarification of

			 venue for retaliation against a witnessSection 1513 of title 18, United States

			 Code, is amended by adding at the end the following:

			

				(g)A prosecution

				under this section may be brought in the district in which the official

				proceeding (whether or not pending, about to be instituted or completed) was

				intended to be affected, or in which the conduct constituting the alleged

				offense

				occurred.

				.

		9.Witness

			 protection grant programTitle

			 I of the Omnibus Crime Control and Safe Streets Act of 1968 is amended by

			 inserting after part BB (42 U.S.C. 3797j et seq.) the following new

			 part:

			

				IIWitness

				protection grants

					2995.Program

				authorized

						(a)In

				generalFrom amounts made available to carry out this part, the

				Attorney General may make grants to States, units of local government, and

				Indian tribes to create and expand witness protection programs in order to

				prevent threats, intimidation, and retaliation against victims of, and

				witnesses to, crimes.

						(b)Uses of

				fundsGrants awarded under this part shall be—

							(1)distributed

				directly to the State, unit of local government, or Indian tribe; and

							(2)used for the

				creation and expansion of witness protection programs in the jurisdiction of

				the grantee.

							(c)Preferential

				considerationIn awarding grants under this part, the Attorney

				General may give preferential consideration, if feasible, to an application

				from a jurisdiction that—

							(1)has the greatest

				need for witness and victim protection programs;

							(2)has a serious

				violent crime problem in the jurisdiction; and

							(3)has had, or is

				likely to have, instances of threats, intimidation, and retaliation against

				victims of, and witnesses to, crimes.

							(d)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $20,000,000 for each of fiscal years 2006 through

				2010.

						.

		10.Grants to

			 states to protect witnesses and victims of crimes

			(a)In

			 generalSection 31702 of the Violent Crime Control and Law

			 Enforcement Act of 1994 (42 U.S.C. 13862) is amended—

				(1)in paragraph (3), by striking

			 and at the end;

				(2)in paragraph (4),

			 by striking the period and inserting ; and; and

				(3)by adding at the

			 end the following:

					

						(5)to create and

				expand witness and victim protection programs to prevent threats, intimidation,

				and retaliation against victims of, and witnesses to, violent

				crimes.

						.

				(b)Authorization

			 of appropriationsSection 31707 of the Violent Crime Control and

			 Law Enforcement Act of 1994 (42 U.S.C. 13867) is amended to read as

			 follows:

				

					31707.Authorization

				of appropriationsThere are

				authorized to be appropriated $20,000,000 for each of the fiscal years 2006

				through 2010 to carry out this

				subtitle.

					.

			11.Eligibility of

			 state courts for certain Federal grants

			(a)Purpose of

			 grantsSection 510(b) of the Omnibus Crime Control and Safe

			 Streets Act of 1968 (42 U.S.C. 3760) is amended by inserting State

			 courts, after institutions,.

			(b)Correctional

			 options grantsSection 515 of the Omnibus Crime Control and Safe

			 Streets Act of 1968 (42 U.S.C. 3762a) is amended—

				(1)in subsection

			 (a)—

					(A)in paragraph (2),

			 by striking and at the end;

					(B)in paragraph (3),

			 by striking the period and inserting ; and; and

					(C)by adding at the

			 end the following:

						

							(4)grants to State

				courts to improve security for State and local court

				systems.

							;

				and

					(2)in subsection

			 (b), by inserting after the period the following:

				Priority shall be given to

			 State court applicants under subsection (a)(4) that have the greatest

			 demonstrated need to provide security in order to administer

			 justice..(c)AllocationsSection

			 516(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.

			 3762b) is amended by—

				(1)striking

			 80 and inserting 70;

				(2)striking

			 and 10 and inserting 10; and

				(3)inserting before

			 the period the following: , and 10 percent for section

			 515(a)(4).

				12.United States court

			 of appeals for veterans claimsSection 7253(e) of title 38, United States

			 Code, is amended by striking district courts and inserting

			 Courts of Appeals.

		13.Bankruptcy,

			 Magistrate, and territorial judges life insurance

			(a)Bankruptcy

			 judgesSection 153 of title 28, United States Code, is amended by

			 adding at the end the following:

				

					(e)For purposes of

				construing and applying chapter 87 of title 5, United States Code, including

				any adjustment of insurance rates by regulation or otherwise, a bankruptcy

				judge of the United States in regular active service or who is retired under

				section 377 of this title shall be deemed to be a judge of the United States

				described under section 8701(a)(5) of title

				5.

					.

			(b)United States

			 Magistrate judgesSection 634(c) of title 28, United States Code,

			 is amended—

				(1)by inserting

			 (1) after (c); and

				(2)by adding at the

			 end the following:

					

						(2)For purposes of

				construing and applying chapter 87 of title 5, United States Code, including

				any adjustment of insurance rates by regulation or otherwise, a magistrate

				judge of the United States in regular active service or who is retired under

				section 377 of this title shall be deemed to be a judge of the United States

				described under section 8701(a)(5) of title

				5.

						.

				(c)Territorial

			 judges

				(1)GuamSection

			 24 of the Organic Act of Guam (48 U.S.C. 1424b) is amended by adding at the end

			 the following:

					

						(c)For purposes of

				construing and applying chapter 87 of title 5, United States Code, including

				any adjustment of insurance rates by regulation or otherwise, a judge appointed

				under this section who is in regular active service or who is retired under

				section 373 of title 28, United States Code, shall be deemed to be a judge of

				the United States described under section 8701(a)(5) of title

				5.

						.

				(2)Commonwealth of

			 the Northern Mariana IslandsSection 1(b) of the Act of November

			 8, 1977 (48 U.S.C. 1821) is amended by adding at the end the following:

					

						(5)For purposes of

				construing and applying chapter 87 of title 5, United States Code, including

				any adjustment of insurance rates by regulation or otherwise, a judge appointed

				under this section who is in regular active service or who is retired under

				section 373 of title 28, United States Code, shall be deemed to be a judge of

				the United States described under section 8701(a)(5) of title

				5.

						.

				(3)Virgin

			 IslandsSection 24(a) of the Revised Organic Act of the Virgin

			 Islands (48 U.S.C. 1614(a)) is amended—

					(A)by inserting

			 (1) after (a); and

					(B)by adding at the

			 end the following:

						

							(2)For purposes of

				construing and applying chapter 87 of title 5, United States Code, including

				any adjustment of insurance rates by regulation or otherwise, a judge appointed

				under this section who is in regular active service or who is retired under

				section 373 of title 28, United States Code, shall be deemed to be a judge of

				the United States described under section 8701(a)(5) of title

				5.

							.

					14.Health

			 insurance for surviving family and spouses of judgesSection 8901(3) of title 5, United States

			 Code, is amended—

			(1)in subparagraph

			 (C), by striking ; and and inserting a semicolon;

			(2)in subparagraph

			 (D), by adding and after the semicolon; and

			(3)by adding at the

			 end the following:

				

					(E)a member of a

				family who is a survivor of—

						(i)a

				Justice or judge of the United States, as defined under section 451 of title

				28, United States Code;

						(ii)a judge of the

				District Court of Guam, the District Court of the Northern Mariana Islands, or

				the District Court of the Virgin Islands;

						(iii)a judge of the

				United States Court of Federal Claims; or

						(iv)a United States

				bankruptcy judge or a full-time United States magistrate

				judge.

						.

			

